DETAILED ACTION
The following is a Notice of Allowability upon examination of the above-identified application on the merits.  Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 26 November 2019.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior art of record taken alone or in combination fails to teach determine whether the temperature of the raw material tank has reached a stable range including the set temperature and set the set temperature of the heater to 0 °C when a predetermined timeout time has elapsed from a time point at which the temperature of the raw material tank is determined to be deviated from the stable range.

As per claim 15, the prior art of record taken alone or in combination fails to teach determining whether the temperature of the raw material tank has reached a stable range including the set temperature and setting the set temperature of the heater to 0 0C when a predetermined timeout time has elapsed from a time point at which the temperature of the raw material tank is determined to be deviated from the stable range.
As per claim 16, the prior art of record taken alone or in combination fails to teach determining an abnormality of the heater based on a relationship between a temperature change amount of the raw material tank at a predetermined time and an output of the heating unit at the predetermined time; and setting the set temperature of the heater to 0 0C when determined that the heater is abnormal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	USPN 7,199,335 B2 to Takami et al.
	US Pub. No. 2014/0262949 A1 to Kem
	JPPN 2000-130975 A to UMEOKA

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        24 March 2021